DETAILED ACTION
Allowable Subject Matter
Claims 1-13, 19-23 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art on record discloses or suggests each and every element of the applicant’s claimed invention.  Specifically, none of the prior art discloses a passenger side driving instructor brake controller having a telescoping shaft, brake lever connector and tubular main body as claimed to extend past the console and into the passenger side compartment area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9-18, filed 12/21/21, with respect to claims 1 and 19 have been fully considered and are persuasive.  The rejection of 7/21/21 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patrick Cicchino/Primary Examiner, Art Unit 3619